Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-6, 9 and 12-25 are pending.

Species election
	A requirement for species election was filed on 1/27/2022. The species included in the requirement for election were SEQ ID NO: 1 and 2. The applicant has responded to the requirement for species election on 3/23/2022 by electing SEQ ID NO: 1. 
	
Claim objections
	Claim 17 is objected to for the following minor informality: it appears there should be an article before “XopJ4-like effector” e.g. “a XopJ4-like effector”. Appropriate correction is required.

Claim interpretation
	Regarding the JIM2 polypeptide, there is no limitation provided by the applicant limiting JIM2 to a minimum common sequence identity with a claimed sequence. 

    PNG
    media_image1.png
    53
    619
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim recites. This judicial exception is not integrated into a practical application because it reads on a naturally occurring seed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a seed produced by the plant of claim 1 would not necessarily contain the exogenous sequence required by claim 1 depending on the outcome of meiosis from which the seed develops. This would be indistinguishable from a naturally occurring seed which does not contain the exogenous sequence.
Therefore claim 21 reads on the judicial exception of a product of nature.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “growing in a field”. This phrase is unclear how it is limiting the claim given that it does not provide any structural limitations on the claimed invention. For example, if 100 plants of claim 1 were growing in a greenhouse or a yard, would they be encompassed within the scope of the claim?
	Claim 23 recites “introducing an exogenous polynucleotide encoding a JIM2 polypeptide into the plant cell…”. “The plant cell” lacks antecedent basis as there was not “a plant cell” previously recited in independent claim 23. The applicant is advised to revise to replace “the” with “a” in part (a) of claim 23. Claims 24-25 are rejected for depending from an indefinite claim.

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9 and 12, 14-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 requires a plant expressing an exogenous polynucleotide encoding a JIM2. The applicant discloses that a JIM2 was named for silencing of a receptor-like cytoplasmic kinase (RLCK) family XII gene, subsequently named XOPJ4 IMMUNITY 2 (JIM2) (page 14, . Further, based on claim 5, it appears that any protein sequence with at least 80% identity to SEQ ID NO: 1 is a JIM2.
	Claim 2 requires the plant of claim 1 further comprising an exogenous polynucleotide encoding a ZAR1 polypeptide.
Claims 4 limits the plant of claim 1 to having resistance to at least Xanthomonas perforans.
The applicant has described that zar1-1 and zar1-2 mutants were deficient for inhibiting Xanthomonas perforans page 21, lines 1-15). The applicant described that AtZAR1 and SlZAR1 failed to complement the N. benthamiana zar1-1 mutant (page 21 lines 15-31). The applicant described a JIM2 homolog from Solanum pennellii can complement N. benthamiana plants deficient for NbJIM2 (page 20 lines 1-6). 
The applicant has described that co-expression of ZAR1 and JIM2 from Solanum pennellii confers resistance to Xanthomonas perforans and Ralstonia solanacearum in tomato (page 22, lines 8-21). The applicant has not specified if the JIM2 and ZAR1 expressed in tomato are SEQ ID NO: 1 and 2 in the working example.
The applicant has not described all nucleotides that express a JIM2 polypeptide. 
The applicant has not described all JIM2 and ZAR1 polypeptides that confer resistance to any pathogen, nor to Xanthomonas perforans specifically. The applicant has not described the structures within SEQ ID NO: 1-4 which must be conserved to confer the claimed function while otherwise having the limitless amount of substitutions in claims not requiring minimum sequence identity in common with these sequences as well as those which limit substitutions of amino acids by requiring a minimum % identity.
Therefore, given the limited working examples and a lack of description of the structures required to confer resistance to at least Xanthomonas perforans, one of ordinary skill in the art would not have recognized the applicant to be in possession of the claimed invention. Dependent claims that fail to cure the deficiency are also rejected. 

Claim Rejections - 35 USC § 102
Claims 1-4, 14-15 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang et al. New Phytologist. 215: 711-724. 2017).
Claim 1 includes a plant comprising an exogenous polynucleotide encoding a JIM2 polypeptide. The applicant discloses that JIM2 is a receptor-like cytoplasmic kinase (RLCK) XII gene identified as being required for the perception of XopJ4, renamed JIM2 from XopJ4 IMMUNITY 2. Claim 2 limits the plaint of claim 1 as having an exogenous polynucleotide encoding a ZAR1 polypeptide. Claim 3 limits the plant of claim 1 as having enhanced resistance to at least one species of bacterium that has a XopJ4 effector or a YopJ family effector recognized by ZAR1 and JIM2. Claim 4 limits the plant of claim 1 as having enhanced resistance to at least Xanthomonas perforans. Claim 14 limits that the exogenous polynucleotide of claim 1 is operably linked to a promoter. Claim 15 limits that the promoter of claim 14 is exogenous to the plant. Claim 21 includes a seed of a plant of claim 1. Claim 23 includes a method for enhancing the resistance of a plant to at least one species of Xanthomonas by introducing an exogenous JIM2 polypeptide into a plant cell and regenerating a transgenic plant from the plant cell.
Regarding claims 1-4 and 14-15 and 23, Wang teaches ZAR1 and ZED1 interact and are required for resistance to at least Pseudomonas syringae by recognition of effector HopZ1a (page 712, left column, paragraph 2) in Arabidopsis plants. Wang teaches expressing ZAR1 and ZED1 (page 716, right column, paragraph 2) using an exogenous promoter (page 712, right column, second paragraph).
Regarding claim 21, the plant taught by Wang produced a seed to generate T2 plants (page 716, left column, paragraph 1).
Therefore claims 1-4, 14-15, 21 and 23 are anticipated by Wang.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. New Phytologist. 215: 711-724. 2017) as applied to claims 1-4, 14-15, 21 and 23 above.
Claim 22 includes a population of at least 100 plants of claim 1 growing in a field.
	Regarding claim 22, Wang does not teach growing at least 100 plants in a field. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to grow at least 100 plants of the transgenic plant of Wang in a field because it is commonly practiced in agriculture to grow large quantities of a single type of plant.

II.	Claims 5, 9, 12, 16-19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. New Phytologist. 215: 711-724. 2017) as applied to claims 1-4, 14-15, 21 and 23 above, and further in view of XP_019243175 (NCBI Reference Sequence: XP_019243175, 2016), XP_009798868 (NCBI Reference Sequence: XP_009798868, 2014) and Sharlach (Sharlach, Molly. UC Davis. 2013).
Claim 5 limits the plant of claim 1 by requiring that the JIM2 polypeptide shares at least 80% identity with SEQ ID NO: 1 or SEQ ID NO: 2. Claim 9 limits the plant of claim 2 by requiring that the ZAR1 polypeptide shares at least 80% identity with SEQ ID NO: 3. Claim 12 limits the plant of claim 1 to a tomato plant. Claim 16 limits that the promoter of claim 14 is endogenous to the plant. Claim 17 includes a tomato plant comprising an exogenous polynucleotide encoding a protein with at least 80% identity to SEQ ID NO: 3 or SEQ ID NO: 4 wherein the polynucleotide provides resistance to bacteria that have a XopJ4-like effector. Claim 18 limits the protein encoded from claim 17 as having at least 90% identity to SEQ ID NOs: 3 or 4. Claim 19 limits the protein encoded of claim 17 as having at least 95% identity to SEQ ID NOs: 3 or 4. Claim 24 limits the method of claim 23 wherein the JIM2 protein shares at least 80% identity with SEQ ID NO: 1 or 2. Claim 25 limits the method of claim 23 to include introducing an exogenous polynucleotide encoding a ZAR1 polypeptide into the plant.
	Wang does not teach an exogenous sequence being expressed in a tomato plant encoding a protein with at least 80% identity to SEQ ID NO: 1 with an endogenous promoter. Wang does not teach a protein with at least 95% identity to SEQ ID NO: 3. 
XP_019243175 teaches a ZED1-like sequence with 93% identity to SEQ ID NO: 1. See alignment below. It is noted that the applicant indicates a sequence with at least 80% identity to SEQ ID NO: 1 is a JIM2, therefore, XP_019243175 is necessarily a JIM2. This means that ZED1 is synonymous with JIM2.
XP_009798868 teaches a disease resistance protein which shares 97% identity with SEQ ID NO: 3. See alignment below.
Sharlach teaches resistance to Xanthomonas perforans in tomato depends on recognition of XopJ4 (paragraph 3, page 17). XopJ4 is a member of the same family as YopJ bacterial effectors. Hopz1a is a YopJ-like effector (paragraph 1, page 18). HopZ1a is recognized by resistance protein ZAR1 (page 18, paragraph 2). Sharlach teaches transformation of a tomato plant to express a resistance gene, RXopJ4 kinase (page 21, paragraph 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the ZAR1 and ZED1 of Wang with XP_019243175 and XP_009798868, respectively, and to express them in a tomato plant with the expectation of resistance to Xanthomonas perforans. Both of the proteins of Wang interact to recognize HopZ1a to provide disease resistance. It would have been obvious to substitute ZED 1 of Wang with the protein XP_019243175 because it is a ZED1-like protein and would be expected to have similar function. It would have been obvious to substitute the ZAR1 of wang with XP_009798868 because it has known disease resistance. 

    PNG
    media_image2.png
    372
    536
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    738
    501
    media_image3.png
    Greyscale




Examiner’s comment
	Claims 13 and claim 20, which require a polypeptide comprising SEQ ID NO: 2 and SEQ ID NO: 3 or 4 are free of the art.

Conclusion
	Claims 1-5, 9, 12, 14-19 and 21-25 are rejected.
	Claims 13 and 20 are allowed.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663